 DURO FITTINGS COMPANY6536.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Duro Fittings CompanyandInternational Union,United Auto-mobile,Aircraft and Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO.Case No. 21-CA-3853. February 23,1961DECISION AND ORDEROn August 4, 1960, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled a brief in support of and the Respondent filed exceptions to theIntermediate report, together with a supporting brief.'The Board 2 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1The Respondent also filed motions which were opposed by the General Counsel to setaside the Intermediate Report and Recommended Order, and remand the case to theRegional Office for further hearing because(1)Respondent's case was allegedly prejudicedbecause Kenneth M.Schwartz,counsel for the Charging Party, had represented the GeneralCounsel in an earlier proceeding against Respondent,and was still in the employ of theGeneral Counsel during the investigation of the instant proceeding;and (2)the TrialExaminer refused to receive in evidence tape recordings of numerous bargaining con-ferences held by the parties between January 7 and August 6, 1959.We find no merit Ineither of these contentions.As to(1),we find no basis for disqualifying the attorneyfor the Charging Party, nor do we believe that Respondent's case was prejudiced by hisparticipation.It appears that when the charge upon which the instant complaint is basedwas filed, Mr.Schwartz was not in the employ of the General Counsel.Moreover, noobjection to his participation in the case was raised at the hearing.As to (2), the recordshows that the tapes of at least two of the bargaining sessions were admittedly garbled.In all the circumstances and as the Board has heretofore held that it is ordinarily re-luctant to accept dictaphone tapes and/or transcriptions thereof as being accurate becauseof the mechanical possibility that they might be altered,WaltonMfg.Co., 124 NLRB1331, 1333,the Chairman and Member Fanning find that the Trial Examiner did not abusehis discretion in denying their admission into evidence.Member Kimball would find thattape recordings of bargaining conferences held by the parties would be admissible If properfoundation therefor had been laid,and further that their accuracy or inaccuracy goes tothe weight to be accorded such recordings and not to the question of their admissibility.SeeCape v.U.S., 283 F. 2d 430, 435(C.A. 9).2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Fanning and Kimball].130 NLRB No. 71. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10(c),of the National Labor Relations Act, as amended,the Board herebyorders that the Respondent, Duro Fittings Company, Los Angeles,California,its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile,Aircraftand Agricultural Implement Workersof America,UAW-AFL-CIO, as the exclusive representative of itsproduction and maintenance employees,excluding office clerical em-ployees, professional employees,watchmen, guards, and supervisors.(b)Unilaterally changing conditions of employment without no-tice to the above-named labor organization and, upon request, bargaincollectively concerning such changes before making them.(c) In any manner interfering with, restraining,or coercing itsemployees in the exercise of the right to self-organization,to formlabor organizations,to join or assist the above-named or any otherlabor organization,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities,except to the ex-tent that such right may be affected by an agreement executed inconformity with Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request,bargain collectively with International Union,United Automobile,Aircraft and Agricultural Implement Workersof America,UAW-AFL-CIO, as the exclusive representative of allemployees in the aforesaid appropriate unit, concerning rates of pay,wages, hours of employment,and other terms or conditions of em-ployment, and,if an understanding is reached,embody such under-standing in a signed agreement.(b)Post at its plant at Los Angeles,California,copies of the noticeattached to the Intermediate Report marked"Appendix."3Copiesof said notice,to be furnished by the Regional Director for theTwenty-first Region, shall,after being signed by Respondent's repre-sentative,be posted by Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to3 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." DURO FITTINGS COMPANY655employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding was heard at Los Angeles, California,on April 18,19, 20, and21, 1960, pursuant to a complaint that Duro Fittings Company, herein called Re-spondent,had engaged in unfair labor practices within the meaning of Section 8(a)(5) and(1) of the Actby refusing to bargain with InternationalUnion, UnitedAutomobile,Aircraftand Agricultural Implement WorkersofAmerica, UAW-AFL-CIO,herein called the Union, as the duly designated representative of its em-ployees in an appropriate unit.The Unionand Respondent argued orally at theconclusion of the hearing and a brief has been submittedby theGeneral Counsel.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTDuro Fittings Company is a California corporation with its principal office andplace of business at Los Angeles, California, where it is engaged in the manufac-ture of electrical conduit fittings.During the 12-month period preceding the issu-ance of this complaint, Respondent shipped products valued in excess of $50,000 topoints outside the State of California. I find that the operations of Respondentaffect commerce.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile,Aircraft and Agricultural ImplementWorkers of America,UAW-AFL-CIO, is a labor organization admitting to mem-bership employees of Respondent.M. THE UNFAIR LABOR PRACTICESA. Introduction;the issueThis case constitutes another round in a long-standing attempt by the Union toobtain a collective-bargaining contract from Respondent and its industrial relationsconsultant, Mrs. Edwin Selvin, herein called Selvin.The Union was originally certified on April 26, 1957, as the representative ofRespondent's production and maintenance employees with the customary unitexclusions.On August 8, 1958, the Board issued a decision in a previous unfairlabor practice case against Respondent holding that during a series of meetings fora contract Respondent had refused or failed to bargain in good faith with theUnion.The Board directed that good-faith bargaining take place and,inter alia,directed Respondent to cease and desist from informing employees that it would notbargain on the topic of merit increases.Duro Fittings Company,121 NLRB 377.The conduct attacked by the instant complaint is actually a subsequent installmentof the foregoing. Several meetings were held between September 1958 and January7, 1959.Subsequent meetings were temporarily suspended as the result of thefiling of a decertification petition in Case No. 21-RD-415.An election was heldin February with a substantial majority voting in favor of the Union.Respondent'sobjections were overruled and, on June 8, 1959, the Union was again certified as therepresentative for the same bargaining unit.Meetings resumed on July 2, 1959, andseven meetings were held in July and August, culminating witha meetingon August20, 1959.The General Counsel attacks Respondent's conduct throughout these negotiationsas reflecting an erroneous and unlawful concept of good-faith collective bargaining.As part of this issue, attention is directed to the fact, conceded by Respondent, thateffective December 14, 1959, Respondent unilaterally granted merit increases to 19female and 26 male employees.This was done without any notification to the 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, Respondent allegedly relying on a past practice of dispensing merit increasesin this manner and also relying on the fact, stressed herein, that the Union did notrequest Respondent to negotiate on the matter.There is no evidence that the Unionin any way knew that the matter was under consideration by Respondent, and I findthat Respondent unilaterally without any attempt to contact the Union instituted thesemerit increases.B. Appropriate unit and majority representation thereinThe complaint alleges, and I find, that all production and maintenance employeesof Respondent, excluding office clericals, processional employees, watchmen, guards,and supervisors, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.The complaint further alleges and I find, pursuant to the Board's certifications onApril 26, 1957, and June 8, 1959, that the Union at all times material herein hasbeen and now is the exclusive representative of the employees in the aforesaid appro-priate unit for the purposes of collective bargaining within the meaning of Section9(a) of the Act.C. The meetings with Vice President GrimshawThe General Counsel relies herein, as evidence of?Respondent's motivation, uponcertain conduct prioi to the "statute of limitations" ctivered by the instant charge,filed on December 30, 1959.Briefly, the Board issued its decision in the earlier case on August 8, 1958, anddirected that good-faith bargaining take place.Vice President John Grimshaw,Respondent's second in command next to President Weise, met with InternationalRepresentativeWilliam Goldman on September 12 and October 8, 1958.Accord-ing to Goldman, and I so find, Grimshaw stated that he had authority to negotiatean agreement and, indeed, he wrote several letters to the Union relative to suchmeetings.His letter of September 4, 1958, indicates that he regarded this as a meet-ing to comply with the prior Board order.After these two meetings, the parties arrived at agreement on several issues.'Andwhile Selvin contended herein that Grimshaw lacked authority to negotiate an agree-ment, Grimshaw's letters to the Union on September 4 and 9, 1958, stating that hewas prepared to meet with the Union "in compliance" with the Board order wouldseem to disclose his authority in this field.Moreover, it is conceded herein that hewas authorized to write a previous letter of August 15 wherein he announced Re-spondent's intent to comply with the Board order and further that Selvin had beenrequested by Respondent to reopen negotiations.The argument herein stressed by the General Counsel is that Respondent there-after reneged on the commitments made by Grimshaw.According to Goldman, hetelephoned Selvin on October 15 or 16, 1958, and she on that occasion informedhim that Grimshaw no longer was with Respondent and that anything he agreedto was "out the window." Selvin denied the statement, but testified only about notmaking it at a meeting on January 7, 1959. I credit the testimony of Goldmanherein, a clear and precise witness, whereas the testimony of Selvin was vague andrambling and frequently jumped from one date to the other making it difficult tofollow.I find that Selvin, in behalf of Respondent, did renege upon commitments previ-ously made by Grimshaw whose termination by Respondent apparently was a hastyone, although the reasons therefor are not disclosed herein. I find, as testified byGoldman, tnat there was agreement with Grimshaw on several topics including ano-strike and binding arbitration clause as well as a modifiedunionshop, both itemswhich Selvin later opposed.These findings, it may be noted, are not relied uponas the basis of any unfair labor practice findings.They are made, as urged by theGeneral Counsel and the Union, to illustrate Respondent's approach to collective bar-gainingin the face of an attempt by the Union to compel it to comply with an out-standing order of the Board to bargain in good faith.However, it is my belief, andI so find, that the evidence supports the findings hereinafter made, independentlyof the foregoing.D. The meritincreasesFollowing the recertification of the Union on June 8, 1959, the parties held a seriesof seven meetings between July 2 and August 20, 1959.As will later appear, Re-11 do not accept the testimony of Vice President James Johnson that no such agreementwas arrived at.His recollection was poor in most respects and, in fact, he placed thesecond meeting on an erroneous date.Moreover, he manifestly strove to give testimonyfavorable to Respondent. DURO FITTINGS COMPANY657spondent did not engage in good-faith collective bargaining during this periodwhich falls within the 6-month period prior to the charge herein.A brief consideration of Respondent's conduct with respect tomerit increaseswillwell serve,inmy belief,to demonstrate its negative approach to collectivebargaining and, indeed an approach designed to subvert the status of the Unionas bargaining representative and to render it ineffectual.Respondent strove toreserve to itself control of all conditions of employment and made no offers beyond,existing conditions of employment.Further, during the negotiations,itexpresslyreneged from various minor agreements it had previously made during the courseof negotiations.Itwill be recalled that in the prior unfair labor practice proceeding, the Boardfound that Respondent had engaged in unfair labor practices by refusing to bargainon merit increases and it ordered Respondent to bargain on this topic.In the present negotiations,there was little if any discussion of merit increases,the meetings being devoted primarily to other matters,and by no stretch of theimagination can it be found that the parties bargained on the topic to an impasse.It is to be noted that Respondent's subsequent granting of these merit increases inDecember was not unanticipated.AssistantDirector ErnestWest of WesternRegion Six of the Union testified as to the last meeting of August 20.At this meet-ing, Selvin submitted a wage proposal which reflected the existing wage scalesand plans and stated that Respondent reserved the right to grant merit wage in-creases as it saw fit.2On December 14, 1959, without any notice to the Union, Respondent proceededto unilaterally grant merit increases to 45 employees.Its only defense was that thiswas consistent with historical practice and that, in any event,the Union had notasked to bargain on the topic.To state the facts suffices to prove the GeneralCounsel's case hereinThe Court of Appeals for the Ninth Circuit has expresslyrecognized that such a unilateral wage increase constitutes a violation of Section,8(a)(5) of the Act, holding that "such a wage increase,even though justified bysound economic and business reasons is to weaken the Union'sposition as theemployees'chosen bargaining representative."N.L.R B. v. Edward Shannon, C. W.Shannon and Arthur F. Simpson, Jr. d/b/a Shannon & Simpson Casket Co,208 F.2d 545 (C.A. 9). SeeOrange Premium Stamps,127 NLRB 1491And, as will appear, a consideration of Respondent's overall conduct will furtherdemonstrate that this was precisely its objective herein.The Supreme Court haslong recognized that unilateral action taken by an employer regarding bargainingmatters, once the employees have selected an exclusive bargaining representative,isentirely inconsistent with the principle of good-faith collective bargaining anddemonstrates that the employer is not acting in good faith.N.L.R.B v. Crompton-Highland Mills, Inc.,337 U S. 217; andMay Department Stores d/b/a Famous-Barr Company v. N.L.R.B.,326 U.S. 376.E. ThenegotiationsI believe that it would unnecessarily lengthen this report to set forth the meetingsin full and that it will suffice herein to set forth only some of the more materialaspects of the bargaining meetings.It is further believed that a consideration ofthe items treated below will be dispositive of the issue presented herein.1.Union securityThe Union'scontract proposal provided for one of the common union-shopclauses giving employees 31 days to attain and maintain union membership.AsInternational Representative Rex Mainord testified,and I so find,this proposal wasrejected by Selvin who stated at the July 2 meeting that she was rejecting a union-shop clause"as they had rejected in the past,and would continue to reject . .that she almost[always] made it a practice with the companies that she represented"to recommend against accepting any form of a union-security provision.Again, at the July 10 meeting, Mainord spoke for 10 or 15 minutes; he urgedRespondent to consider some form of union security and stated that the Unionwould modify its original proposal.Selvin replied, "If I could be convinced that aUnion security proposal was desirable, I believe that your arguments would con-vince me,but I am not convinced now, I have never been convinced,the Companywill not be convinced and will not agree, we do not agree and we will not agree, toany form of a Union security provision."2 Tbis finding is based uponWest's uncontradicted and credited testimony597254-61 -vol 130--43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is true that Respondent did make a counterproposal on union security at theJuly 24 or a later meeting.A consideration of this proposal goes far, in my belief,to demonstrate Respondent'snegative approach to collective bargaining and itslack of appreciation for the requirements of good-faith collective bargaining.Thisproposal stated:Section 2.The Company recognizes and will not interfere with the right ofthe employees in the bargaining umt described in Section 1 above to becomemembers of the Union,nor will it interfere with their equal right to refrainfrom Union affiliation.Both the Company and the Union agree there will beno discrimination,restraint,coercion or interference with any right guaranteedto employees in Section 7 of the National Labor Relations Act, as amended,respecting membership or non-membership in the Union.As is readily apparent,Respondent's counterproposal amounted to an offer notto deprive employees in the bargaining unit of the rights guaranteed them underSection 7 of the Act.This is, of course, well-nigh ludicrous coming from anexperienced collective bargainer,whose lengthy experience was disclosed herein andparticularly in view of the fact that the Union was newly certified.At the final meeting on August 20, the Union did state,as it had previouslyindicated,that it would modify its position and would accept a maintenance-of-membership provision in lieu of the previously requested union shop. Selvin repliedthat she rejected this as she had the union shop,saying "that they had not agreed andthe Company would not agree"to this proposal.As Mamord elsewhere put it, Selvin took the same position at almost all if not allof the seven meetings held, five in July and two in August 1959. She stated that "shedid not, in principle,believe in a union security provision of any kind.She hadnever believed in a Union security provision of any kind, that she did not at thepresent believe in a union security provision, that the Company did not agree to anyform of union security provision,as has been proposed by the union,and she be-lieved would never agree to any of the specific forms of union security."Selvin testified that Respondent had reviewed its position after the Board issuedits prior decision and order to bargain and had decided that it was contrary to Re-spondent's best interests to adopt a policy where union membership was required.She allegedly stated at the bargaining sessions that she was prepared to listen to anyproposal Mainord put forth and that she would adopt his views if he were able toconvince her that her views were in error. Perhaps best illustrative of her viewsin the matter is her testimony that she stated,after announcing her intention tobargain in good faith, that "We have determined that it is not in our best interests tostrengthen the union to the extent that we require anybody in our plant to belongto a union."For the reasons previously stated in considering Selvin's testimony,I believe thatthe previously set forth testimony of Mainord, an intelligent witness with a detailedand full recollection of the negotiations, more accurately reflects what was stated inthis as well as other areas.I do not accept Selvin's testimony that the maintenance-of-membership proposal was not made, although she did concede"In any negotiatingsessions,no such modification[of the union-shop clause]was made to me. Ibelieve such modification was suggested to someone in management."2.RepresentationThe Union submitted a clause providing,inter alia,that there would be a shopcommittee of three to handle grievances and disputes and that International repre-sentatives could have access to the premises,ostensibly on grievance mattersDuring the negotiations, the Union altered its proposal so as to require the per-mission of Respondent before union representatives could enter the plant premises.According to Mainord, and I so find, Selvin repeatedly stated that "there should notbe any outside interference respecting the settlement of grievances or the investiga-tion of grievances, that the company should have the prerogative of taking care ofitsown business respecting the things that occurred on company property, that theynot only objected to, but refused to agree to permit a union representative fromeither the local union or the international union,service representative, to enter theplant, even though it was by permission of the company.she thought that thisshould be considered a management prerogative condition." She further stated "theCompany ought to actually have the right to help select the committee men, com-mittee people," this being a reference to the three-man shop committee.As is apparent,the foregoing bears upon Respondent's concept of a managementprerogative clause and Respondent'sviews concerning that clause, well demon-strating an intent to keep the Union out of the collective-bargaining picture, are dis-cussed hereinafter. DURO FITTINGS COMPANY659It is also apparent and I find that the objection of Selvin was to thebasic participa-tionof the designated representatives in the grievance procedure and not merely totheir physical appearancein the plant.Thus, she at no time indicated that Respond-ent would consider participation of International representatives in the grievanceprocedure away from the plant.All of this, of course, flies in the face of Section9(a) of the Act which provides that the bargaining representative must be given anopportunity to be present at the adjustment of grievances.Nor did the Union's proposal changing this clause so as to giveRespondent theright to refuse admission of the International representatives to the plant premisesdeter Selvin from her opposition to the clause.In sum, as other developments willfurther disclose,she opposed any contract language which she believed might en-hance the stature of the bargaining representative.3.WagesAt the August 6 meeting,the parties discussed a wage proposal submitted by theUnion.Inter alia,itprovided that a joint wage survey be made of six unionizedplants in the area performing comparable tasks, three to be selected by the Unionand three by Respondent;that the average minimums and maximums become theminimum and maximum rates at Respondents'plant; that there be a minimum hiringrate of $1 50 per hour; and that if Respondent had certain jobs not comparable tothose in the surveyed plants those rates would be negotiated individually.Selvin replied, as noted below,that "wages is a matter that should be companyprerogative,that we have had a system of merit increases and so forth, a wagspattern for some time in the plant.we think that we are the best qualified tobe able to say or state what an employee should earn."On or about August 20,Selvin proposed that the existing wage scale be maintained,this including the merit raise system, still maintaining"that the wage situation is amatter that the company should decide, and our counter-proposal is what we haveand what we are doing."This is the same meeting discussed above which was attended by Union Representa-tiveWest.He protested that Selvin'swage proposal took wages out of the realm ofcollective bargaining and claimed that this was indicative of a desire to render theunion helpless as a participant in collective bargaining.Selvin replied,"We musttalk to you,but we don't have to agree on any of these items.We don'thave toreach an agreement."Mainord further testified that Selvin stated at this meeting that only Respondentwas in a position to know who was eligible for wage increases and what the employ-ees should receive as wages. She stated that she felt it was a management preroga-tive to determine"who was to get how much and when and that the company wouldnot agree to any other form of wage plan or agreement than what was presently ineffect with the company."It is undisputed that her wage proposal was precisely the existing wage plan withall its ramifications including the unilaterally operated merit increase system.And,as found, Respondent practiced what it preached,for it thereafter unilaterally grantedmerit increases.In fact, Selvin admitted while on the witness stand that her inter-pretation of the management prerogative clause she proposed,discussed below,meant that Respondent was to be the sole judge on various aspects of the employmentrelationship including merit raises.4.Reneging upon previously agreed-upon proposalsAt the July 2 and 10 meetings, according to Mainord and I so find, Selvin acceptedthe union proposal that there be 6 full-day paid holidays, as specified,plus 2 halfdays before Christmas and New Year's Day, respectively.At a later meeting, Selvinannounced that Respondent had reconsidered its position on the half-holidays andthat she was withdrawing her agreement as to the 2 half-holidays.Similarly, at either the July 2 or 10 meeting,Selvin accepted a union proposal thatRespondent would provide bulletin boards for use by the Union.The clause furtherstated that the notices had to be approved by management and that the notices wouldapply only to union recreation and socialaffairs, union elections,union appoint-ments, union meetings,and credit union and unemployment compensation informa-tion.At the July 24 meeting, Selvin announced that Respondent wished to changeits position and was rejecting that portion of the clause which stated that the bulletinboards might treat withunemployment compensation information.When pressedfor a reason she stated that it was not Respondent's business to do communicationswork for the Union.Furthermore,having previously agreed to an article spelling out various circum-stances under which seniority would be lost,at a later meeting Selvin decided and 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDannounced that she was withdrawing her approval of one of .the provisions.Thiswas a clause stating that seniority would be broken for failure to return to workwithin 5 working days after notice without a satisfactory reason.Also, after having previously agreed that employees called to jury duty wouldreceive the difference in pay between jury pay and regular pay, Selvin later withdrewher agreement thereto.Selvin conceded herein that these various changes of position by Respondent hadoccurred.Prior to the July 22 meeting, Selvin met privately with Vice PresidentBodle of Respondent as she testified,and went over previously agreed-upon pro-visions.As a result of this discussion,they decided to withdraw their consent tovarious previously agreed-upon items.As reasons for these changes of position,Selvin assigned the following.Thechange of heart onjury duty paywas attributed to the fact that,in her belief,Respondent had employees who preferred jury duty to work,that these employeeshad allegedly discovered means of obtaining such jury duty,and that the privilegehad been abused.As forthe change on bulletin board posting,Selvin testified that Respondent haddecided after reconsideration to reject the clause providing that the Union utilize abulletin board to provide unemployment compensation information.She stated,"The company had that posted on its bulletin boards and it felt that some of thethings that the Union was asking to be on this board were matters that the Companymust, by law, post;and that it was not desirable from our point of view, to put inthe contract what the law required us to do and appear to be doing it because theUnion required us to do it."On the change of position concerning holidays, Respondent's position is not clear.The record shows only that Selvin had initially opposedbothhalf-holidays on theground that Christmas parties were no longer given at the plant on the day beforeChristmas.The change of position on the half-holiday before New Year's Day isnot explained herein;all the record discloses is the change of position.5.Changeof position on antidiscrimination clauseThe negotiations on another factor are well illustrative of Selvin'sapproach tocollective bargaining.As of the July10 meeting she had accepteda clause provid-ing "The Companyagrees that it will not discriminatein the hiring of employeesor in their training,upgrading,promotion,transfer,lay-off,discipline,discharge orotherwise because of race, creed,color, national origin,political affiliation, sex ormarital status."At the July 22meeting, accordingtoMainordand I so find,Selvin announcedthat she was withdrawing her previous acceptance of this clause because a similarprovisionhad recentlybeen enacted into law in California,thatthis legislationshould satisfy the union demand in this regard,and that she refused tonegotiate aprovisionthat was already Statelaw.Mainord pointed out that this was a newpiece of legislationwhich hadnot been testedin the courtsas to scope and offeredto add a clausethatanything in the union contractproposal which was contrary toState law would be null and void; Selvin still rejected the clause.Selvin's own testimony herein is of interest.She testified thatRespondent waspreparedto obey theState law because it wasthe law but that "wedid not believethat it should be in the union contract,as if we were going to do it because theunion was asking us to."This, of course,was consistentwith her effort to keepthe Unionout ofthe pictureso far as could be done.Her explanation for Respondent's change of position is in complete conflict withher approach to bargaining onunion security,discussedabove.In that instance, inrejecting any and all requests for a union-security clause, Selvin proposed languagewhich in essence was a restatement of Section7 of the Act. In thatcontext, sheproposed a clause paraphrasingthe Federallaw as a basisfor avoidinga union-security clause; in this instance,the State law was viewed differently.6.Themanagement prerogative clauseIn its original contract proposal,theUnionsubmitteda clause which stated:"Subject to the termsof thisAgreement, the Company shall have theright andauthoritytomanage the plant, directthe working forces,hire, discipline and dis-charge its employees for just cause "This was objected to byRespondent and the Unionoffered to redraft it.At asubsequent meeting theUnion submitteda clause stating"Subject tothe terms ofthis agreementand the law of the land, the company shall have theright andauthoritytomanagethe Plant, directthe working forces, maintainemployee effi- DURO FITTINGS COMPANY661ciency, schedule work production (encluding [sic] methods and processes), deter-mine the type of products to be manufactured, hire, discipline and discharge itsemployees for just cause."This too was rejected by Selvin who submitted her own clause which stated:"The right to hire, promote, transfer, discharge or discipline for just cause, to main-tain the discipline and efficiency of employees, to determine the type of productsto be manufactured or serviced, the schedules of production and work, the methods,processes and means to be used, are recognized to be prerogatives of management,and the free exercise of such prerogatives by the company, in lawful manner, shallnot constitute a grievance within the meaning of this Agreement."This clause provides on its face that substantially all terms and conditions ofemployment fall within the scope of management prerogatives and should not bethe subject of grievances.Furthermore, the record discloses that during the bargain-ing negotiations Selvin offered to yield on various conditions or benefits sought bytheUnion onlyiftheUnion would accept her management prerogative clause.She made it clear that Respondent considered this clause to be so broad in its scopethat the net result would be to bypass the Union in most if not all areas. Forexample, in considering the Union'swage proposalSelvin stated, as Maynord testi-fied, "we think that wages is a matter that should be company prerogative, that wehave had a system ofmerit increasesand so forth, a wage pattern for some timein existence in the plant, and that we think that we are the best qualified to be ableto say to state what an employee should earn . . . the union . . . or outside partycould not possibly have the knowledge that the company has regarding the wagesystem..."[Emphasis supplied.]And, as indicated, merit increases were uni-laterally installed by Respondent thereafter.Another example is Respondent's linking of the management prerogative clauseto the grievance procedure.The Union proposed a common type of grievance pro-cedure with grievances passing through various stages of management and thenultimately to binding arbitration.Selvin agreed only to the first two steps of the grievance procedure, the latterinvolving discussions between the chief steward in the plant and the plant super-intendent.She insisted that the final decision be made by a designated companyrepresentative and rejected any form of arbitration.Ultimately, she agreed to acceptarbitration if the Union would accept her management prerogative clause.This, ofcourse, was an empty agreement because acceptance of her management prerogativeclause would have left nothing for processing in the grievance procedure, clearlyanother attempt to keep the Union out of the representation picture and at thevery least to confine it to the employees without the participation of their designatedrepresentative.7.Respondent's negative approach to collective bargainingSelvin allegedly considered any agreement as to a particular clause to be tentativeuntil full agreement on a contract was arrived at, with the right on the part ofRespondent to rescind its agreement to the particular clause at any time prior tofinal and full agreement.Obviously, it is one thing to say that agreement on a particular clause is con-tingent upon agreement on a full contract.This is entirely understandable. It isquite another to say that agreement on a particular clause,per se,isalways sub-ject to a change of heart prior to full agreement on the terms of a contract. Thisconstitutes evidence of a determination by Respondent to negotiate only on its ownterms.This is the antithesis of good-faith collective bargaining with an open mind forit reserves to Respondent the right to renege from any agreement, hardly an indica-tion of an intention to make a binding agreement, and indeed an approach which,as demonstrated, Respondent exercised.F. ConclusionsI find, based upon the foregoing, that Respondent uniformly rejected any changesin working conditions of any substance, and those matters that it did not reject itattempted to relegate to its own control by the device of the management prerogativeclause.Moreover, as demonstrated, Respondent'sapproachto collective bargain-ing was soon followed by itsconceptof collective bargaining in the form of the uni-lateral grant of merit increases. I am convinced that there has been no change inRespondent's position from the earlier case wherein the Board condemned a well-nigh identical approach to collective bargaining.Itwould seem that Respondent and its bargaining representative are attempting totailor their approach to collective bargaining to the holding inN.L.R.B. v. American 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Insurance Co.,343 U.S. 395. There the Court stated that Section 8(d) ofthe Act "does not compel either party to agree to a proposal or require the makingof a concession."However, that is not the present situation.Section 8(d) stillrequires good-faith bargaining with an open mind and not a foreclosed one as re-vealed by Selvin's statementon August 20 that "we don't have to agree on anything.We have to listen to you.We have to sit here and talk to you. But we don't haveto agree, and now you are beginning to get the idea."These facts together with the various tactics outlined above convince me thatRespondent has not met the requirement to "confer in good faith." Selvin's ap-proach to collective bargaining was not to confer in good faith but rather constitutedan effort to subvert the Union's position as bargaining representative and to oust itfrom all participation in matters involving the employees, these even including wagesand grievances, and then to turn around and unilaterally grant merit wage increases.This amounts to an attempt to undermine the Union and to demonstrate its ineffec-tiveness to its members.While employees have the right to abandon their labor or-ganization for ineffectiveness if they choose, this is their prerogative and not a resultto be foisted upon them by their employer and its bargaining representative.Furthermore,in no instance was Respondent's unwillingness to yield on any mat-ter predicated upon the economic picture. It was flatly a case of rigid adherence tobeliefs as to what collective bargaining should consist of.As in the earlier case in-volving this employer, Respondent has gone too far; stated otherwise, it has notgone far enough to accept the principles of collective bargaining.I find in view of the foregoing consideration that by its conduct at bargaining meet-ings in July and August 1959 and by its unilateral grant of merit wage increases inDecember 1959, Respondent has refused to bargain collectively and has engaged inunfair labor practices within the meaning of Section 8(a)(5) of the Act. I furtherfind that by such conduct Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 of the Act, withinthe meaning of Section 8(a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activitiesof Respondent set forth in section III, above,occurring in connec-tionwithits business operationsdescribedin section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYI have found that Respondent has engaged in certain unfair labor practices andI shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.I am convinced from a consideration of the entire record that this employer anditsbargaining representative refuse or are unwilling to accept their obligation tobargain in good faith with the designated representative of these employees andfurther that there is the likelihood of the commission of additional unfair laborpractices.Thisis so because this case is almost identical with the previous case inwhich the Board directed this employer to bargain wtih the same representative ofitsemployees and the net result is that several years' delay have gone by duringwhich theemployees have been deprived of their rights under the Act.Whilethis experience suggests that another Board order will receive similar treat-ment and prove to be ineffectual unlessbacked byan enforcement decree of the,court of appeals, that is a policy matter for the Board to decide.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Union,United Automobile, Aircraftand Agricultural ImplementWorkersof America, UAW-AFL-CIO, isa labor organization within the meaningof Section2(5) of the Act.2.Duro Fittings Company is an employer within the meaning of Section 2(2) ofthe Act.3.All production and maintenance employees of Respondent,excluding officeclericals,professional employees, watchmen, guards, and supervisors,constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection9(b) of the Act.4. InternationalUnion,United Automobile,Aircraftand Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO, wason June 8, 1959, and now is the exclusive PIPE FITTERS LOCAL UNION NO. 392, ETC.663representative of the employees in the aforesaidappropriateunit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing in July andAugust 1959to bargaincollectivelywith InternationalUnion,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO, as theexclusive representative of its employees in theaforesaid appropriate unit,and by unilaterally institutingmeritwage increases on orabout December14, 1959,Respondent has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8 (a) (5) ofthe Act.6.By the aforesaid refusal to bargain,Respondent has interfered with,restrained,and coerced its employees in the exercise of the rights guaranteedby Section 7 ofthe Act, and has therebyengaged in unfair labor practiceswithin themeaning ofSection 8(a) (1) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain collectively,upon request, with International Union,UnitedAutomobile,Aircraft and Agricultural Implement Workers of America, UAW-AFL-CIO,as the exclusive representative of all our production and mainte-nance employees,excluding office clericals, professional employees,watchmen,guards, and supervisors,with respect to rates of pay, wages,hours of employ-ment,or other terms or conditions of employment,and, if an understanding isreached,embody such understanding in a signed agreement.WE WILL NOTunilaterally change conditions of employment without noticeto the above-named labor organization as the representative of our employeesand, upon request by said labor organization,we will bargain collectively con-cerning such proposed changes before making them.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of the right to self-organization,to form labor or-ganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement executedin conformity with Section 8 (a) (3) of the Act.DuRo FITTINGS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Pipe Fitters Local Union No. 392, United Association of Journey.men and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada,AFL-CIO [AlcoProducts,Inc.]andIvan H. Lewis.Case No. 9-CB-873.Feb-ruary 23, 1961DECISION AND ORDEROn July 18, 1960, Trial Examiner Henry S. Sahm issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-130 NLRB No. 50.